DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
The IDS filed August 1, 2022 introduced a new reference that is found to read over the claimed filed January 20, 2022.

Status of Claims
Claims 1-6, 8-19, 22 and 23 are pending, claims 15, 17 and 19 are withdrawn, and claims 7 and 20-21 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-14, 16, 18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komino (JPH05315293A).
In regards to claim 1, Komino discloses
An assembly (Fig.1) comprising:
an upper member (Figs.1 and 2, the upper member is comprised of susceptors 20 and 22 and insulating frame 26A) including an upper wall (20, 22) and a peripheral wall (26A) extending downwardly from the upper wall (the frame 26A is connected to the susceptor 20 via O-ring 48 and thus extends downwardly from the susceptor 20);
a lower member (26B, or alternatively, 46); and
a thermal phase diffuser (Figs.1 and 2, 40) including a sealed tubular shell (Fig.2), the sealed tubular shell including a plate portion (40A) and a shaft portion (40B, 40C), the plate portion disposed between the upper member and an upper surface of the lower member (upper surface of bottom insulating frame 26B or upper surface of cooling jacket 46) and surrounded by the peripheral wall of the upper member (Fig.1), and the shaft portion extending downwardly from the plate portion and extending through the upper surface and a lower surface of the lower member (lower surface of the bottom insulating frame 26B or lower surface of the upper wall of cooling jacket 46), the plate portion abutting the upper wall of the upper member (Fig.2),
wherein the thermal phase diffuser includes a wick structure (96) disposed on an inner surface of the tubular shell, and an inner space inside the wick structure (Fig.2), and
wherein the thermal phase diffuser diffuses heat to the upper wall of the upper member by directing a working fluid including a vapor to flow in the inner space from the shaft portion to the plate portion, the vapor being condensed into a liquid within the plate portion, the liquid being absorbed by the wick structure and flowing back to the shaft portion (Fig.2, the top portion 40A of is the evaporating section and the bottom portion 40C is the condensing section).
In regards to claim 8, Komino discloses that the lower member is bonded to the peripheral wall of the upper member (Fig.1).
In regards to claim 9, Komino discloses that the upper member and the lower member are made of different materials (page 3 of translation).
In regards to claim 10, Komino discloses that the sealed tubular shell has a T-shape cross section (Fig.2).
In regards to claim 11, Komino discloses that the inner space is a vapor guiding channel (Fig.2).
In regards to claim 12, Komino discloses that the vapor of the working fluid flows in the vapor guiding channel and liquid of the working fluid flows along the wick structure and outside the vapor guiding channel (Fig.2).
In regards to claim 13, Komino discloses that the vapor of the working fluid flows in a direction perpendicular to the upper member (Fig.2).
In regards to claim 14, Komino discloses that the shaft portion extends from a lower surface of the plate portion and is perpendicular to the plate portion (Fig.2).
In regards to claim 16, Komino discloses that the working fluid is selected from a group consisting of liquid helium, mercury, sodium, sulphur, halides, indium, Cesium, NaK, potassium, lithium, sliver, ammonia, alcohol, methanol, ethanol, acetone, methyl alcohol, water, Naphthalene, or other molten materials (page 5 of translation).
In regards to claim 18, Komino discloses that the upper member is bonded to the lower member (Fig.1).
In regards to claim 23, Komino discloses that the plate portion of the thermal phase diffuser includes a lower surface bonded to the lower member (via support material 51).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Komino in view of Kadijk et al. (10,578,293, herein Kadijk).
In regards to claims 2-4, Komino does not disclose a filling material disposed within a gap between the thermal phase diffuser and the lower member, that the filling material includes a high temperature compressible material, or that the filling material is selected from a group consisting of Grafoil, aluminum nitride (AIN) powder, ceramic paste, and flexible graphite/graphene.
	Kadijk teaches a filling material that includes a high temperature compressible material, specifically aluminum nitride and graphite filler materials.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komino to include a filling material disposed within a gap between the thermal phase diffuser and the lower member including a high temperature compressible material or specifically a material consisting of aluminum nitride or graphite filler materials as taught by Kadijk in order to provide a bond between the thermal phase diffuser and the lower member while allowing for thermal expansion.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Komino in view of Kohara et al. (US 8,316,927, herein Kohara).
In regards to claims 5 and 6, Komino does not specifically disclose a bonding layer disposed between the upper member and the thermal phase diffuser, or that the bonding layer includes a titanium-nickel braze alloy.
	In related art, Kohara teaches a heat pipe (Fig.9) brazed via a titanium-containing nickel brazing filler metal (col.10 lines 35-40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Komino’s bonding layer to include a titanium-nickel braze alloy as similarly taught by Kohara providing a stronger bond via brazing and depending on the materials used for the thermal phase diffuser and the upper member.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the plate portion of the thermal phase diffuser has a peripheral surface abutting the peripheral wall of the upper member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763